BecK, J.
This is an action by a former treasurer of Houston county to recover a balance of about nine hundred dollars, alleged to be due him by the county in payment of his legal commissions on sums received and disbursed by him in the discharge of his official duties. It is admitted in the petition that the plaintiff had received four hundred dollars per annum during his tenure of office, which amount was paid him under and by virtue of the act approved March 2, 1875 (Acts 1875, p. 286); but he insists that the act is unconstitutional and void, and that he is entitled to the regular commissions allowed to county treasurers by the Political •Code, §472. The court sustained the defendant’s demurrer upon the ground that the petitioner’s compensation was fixed by said act; and the plaintiff excepted. In his petition the plaintiff avers in general terms that the act was and is unconstitutional and void. The demurrer of the defendant merely stated that the petitioner was not due the amount sued for, because the act fixed his ■compensation. ' In the bill of exceptions the plaintiff alleges that “said demurrer should have been overruled and denied on each and every ground thereof.” The plaintiff in his petition undertook to, and did, set out the act of the legislature limiting and fixing the compensation of the county treasurer of Houston county; and all of the plaintiff’s claims against said county had been fully paid and satisfied according to the terms of that act, and his right to a recovery in this case was precluded by the terms thereof if this act was valid. This the plaintiff realized, and to avoid the force of the act he alleged that “said local act was and is unconstitutional and void.” Such a general objection to an act of the legislature, however, raises no question for decision. No attempt was *899made tn. the petition, or in the bill of exceptions, to point ont the particular provision of the constitution contravened by the act in question; and under numerous decisions of this court, such an averment as to the unconstitutionality of,a statute is too vague and indefinite to raise any question for determination. Newkirk v. Southern Ry. Co., 120 Ga. 1048, and numerous cases there cited.

Judgment afjirmed.

All the Justices concur, except Atkinson, J., who did not preside.